JUDGMENT
Carman, Judge:
Upon consideration of the joint motion of Plaintiffs American Alloys, Inc., Elkem Metals Company, Globe Metallurgical, Inc., SiMETCO, Inc., and SKW Alloys, Inc. and Defendant the United States of America to affirm by consent the remand determination of the United States Department of Commerce pursuant to the remand order of the Court in the above-captioned action, and all other papers and proceedings herein, it is hereby
Ordered, adjudged, and decreed that the joint motion be, and hereby is, granted, and that the remand determination of the United States Department of Commerce filed with the Court on April 10, 1995 is affirmed; and it is further
Ordered, adjudged, and decreed that this case is dismissed.